Title: To Thomas Jefferson from David Ross, with a Memorandum on Improving Tobacco and Flour Inspection, 23 December 1780
From: Ross, David
To: Jefferson, Thomas




Sir
Richmond 23 Dcmr 1780.

As you seem to join me in opinion that an Inspection in the Upper Country would be of publick Utility and rouse a number of able bodied people inhabiting good lands to industry, I have in a hurry communicated to you a few hints on the Subject.

The wretched State of our Flower trade is such that no doubt can remain of the necessity of improving it by every possible means. I have also given you some hints upon that subject. If you have time at present to attend to these objects ’tis for many reasons a proper Season.
I have the honor to be with great respect Your Most huml Sert.,

David Ross



Enclosure
An Inspection in the upper Country would have a happy effect on the Industry of the back inhabitants, enable them to pay taxes, and to live much better, as well as increasing the quantity of our Staple.
The Mouth of Autry’s Creek near Oxford Iron Works would be a tolerable convenient place, and have the advantage at present of any other from the rendezvous of Canoes necessary to transport the Iron &c., which Article the Planters would often want to take home with them when they brought their Tobacco.
I think one Inspector would do, one or two Assistants to be appointed, and employ’d in case of the sickness or absence of the Inspector, Notes to be granted in the same manner as at the lower Inspections. The Inspectors at the lower Warehouses to receive it as it came down agreeable to the Manifest sent by the upper Inspector, who must take in the Notes, as he delivers the Tobacco. The Inspectors at the lower Warehouses must take in that Manifest and enter it agreeable to the Manifest, and grant a receipt for the Tobacco they receive. This Tobacco not to be subject to re-inspection, but liable to all the Expences and taxes as the other Tobacco at the Warehouses.
For the encouragement of this upper Inspection the Tobacco should be clear of expences at the upper Warehouses for the first year or two, but if this meets with any opposition it may be given up and a small impost paid at the delivery to defray the expences, Warehouse Rent, &c.
It is an object of the greatest consequence to Virginia to improve the quality of the Wheat and Flour. We have almost lost that Trade from our very bad management, and People are afraid to cultivate Wheat now, because it does not so readily command Cash. All this is owing to bad Management. What is also much to our shame, the Pensylvanians often carry away our Wheat, and find their Account in manufacturing it in their own Country. ’Tis impossible to make a Law that will lay hold of the Farmers, but ’tis easy to come at the Millers, and by obliging them to make good Flour they will soon find it necessary to be cautious in receiving of Wheat, which will oblige the Farmers to be nice and Carefull in the Management of their Crops. When this is effected we shall share the Flour Trade with the northern People. The number of good Mills are increasing and in one or two years it would be a considerable branch of our commerce. Our mild Winters which seldom obstructs our navigation gives us a very great advantage in  being earlier at Market than our northern bretheren, yet we are too indolent to make use of it.
I would propose an alteration in the Law for inspecting Flour. At present ’tis inspected at the Mills, and there is no dependence on the quality, the Inspector is generally a poor man living convenient to the Mills often under the influence of the Owner who pays him, and he is seldom a judge of the Article he Inspects.
All the Flour should be inspected at the Landing or Ports from whence it is shipped, which had better be named in the Law, the Inspect[or] should receive either a Salary or so much ⅌ Barrell from the Public, and be independent of the Seller and purchaser, and he ought to pay as much attention to the Cask as to the contents. The Cask ought to be of seasoned timber, well hoopt with 12 Hoops, each Barrell to contain 200℔. nett and no more which would be a very great convenience in shipping and selling it as it would then go by the Barrell. The Miller to brand his name on each Cask.
At each place appointed for the inspecting of Flour, there should be a we[igh] House, where the Inspector is to attend every day, the Waggons that bring in their Flour to unload there, have it inspected, weigh’d and marked by the Inspector, then obtain a Certificate which would enable them to sell it.
The Inspector should mark on the Cask under the name of the Miller, the name of the Town or Landing where ’tis inspected, and the quality Vizt. Superfine Fine and Seconds. By the Cask being branded as above, it would soon produce an emulation between the Millers, who should have the best Flour at the Inspection, and in a little time there would be an emulation between the different towns and Landings who should [export] the best Flour to Foreign Markets. Flour coming by Water may be inspected at the Landing if the weigh House is inconvenient.
To defray the expences lay a small duty of 4d. or 6d. ⅌ Bbl. to be paid at Shipping. Subject the Flour to seizure if shipt without being inspected. All Flour that is found in Inspection to be false packt, to be forfeited and given to the Poor. Where the Flour is good and Casks bad, to be refused, and the owner at liberty to repack it in good Casks before ’tis removed.

